Exhibit 10.1

GENERAL RELEASE OF CLAIMS

This Agreement and General Release of Claims (“Agreement”) is entered into by
and between Gregory Mount (“Employee”), Employee’s heirs, dependents,
beneficiaries, executors, administrators, representatives, successors and
assigns (collectively referred to throughout this Agreement as “Employee”), and
Red Lion Hotels Corporation, dba RLH Corporation (the “Company”).

WHEREAS, Employee’s last date of employment with the Company was November 8,
2019.

WHEREAS, Employer and Company wish to settle and resolve all issues arising out
of Employee’s employment with and separation from Employer without any disputes
or proceedings,

NOW, THEREFORE, for and in consideration of the mutual promises and other good
and valuable consideration described below, the receipt and adequacy of which
are acknowledged by Company and Employee, both of them agree to the following:

ONE: Separation

Company and Employee agree that Employee’s last date of employment by Company
was November 8, 2019 (“Separation Date”).

TWO: General Release

I. With the exception of Company’s obligation to pay to Employee severance
benefits in accordance with Employee’s Amended and Restated Offer Letter dated
February 27, 2015 (the “Employment Agreement”), Employee knowingly and
voluntarily, unconditionally and forever, releases and forever discharges the
Company, all of its current and former parents, affiliates, subsidiaries,
divisions, predecessors, insurers, successors and assigns, and all of their
current and former employees, attorneys, officers, directors, shareholders and
agents thereof, both individually and in their business capacities, and their
employee benefit plans and programs and their administrators and fiduciaries
(all collectively referred to throughout the remainder of this Agreement as
“Releasees”), of and from any and all claims, known and unknown, asserted or
unasserted, which the Employee has or may have against Releasees, including, but
not limited to:

(a) Any and all claims for wrongful discharge, constructive discharge, or
wrongful demotion;

(b) Any and all claims relating to any contracts of employment, oral or written,
express or implied, or breach of the covenant of good faith and fair dealing,
oral or written, express or implied;

(c) Any and all tort claims of any nature, including but not limited to any
claims for negligence, defamation, misrepresentation, fraud, or negligent or
intentional infliction of emotional distress;

(d) Any and all claims for discrimination, harassment, whistle blowing or
retaliation;

 

Page 1 of 9



--------------------------------------------------------------------------------

(e) Any and all claims for alleged violation of Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, 42 U.S.C. Section 1981, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Federal Rehabilitation Act of 1973, the Federal Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Labor Management Relations Act, the Equal Pay Act, the Fair Credit Reporting
Act, the Immigration Reform and Control Act, the Uniform Services Employment and
Reemployment Rights Act, the Conscientious Employee Protection Act and any and
all claims for violation of any other federal, state or local law, rule,
regulation or ordinances, public policy or common law;

(f) Any and all claims for unpaid or disputed wages, bonuses, profit sharing
units, commissions or other compensation;

(g) Any and all claims for attorneys’ fees or costs;

(h) Provided however nothing herein is intended to release Employee’s rights
under the Company’s 401(k) plan as prescribed by law, or any other claims that
may not be released by agreement pursuant to applicable law; and

(i) Further, nothing herein shall release Employee’s rights of indemnification
under the Company’s organizational documents for acts committed in the ordinary
course of business and within the scope of his employment, including any such
rights under any insurance policy.

Employee understands this Release includes all claims related in any manner to
Employee’s employment up until the date of this Agreement. Employee further
understands that Employee is hereby releasing any known or unknown claim for
alleged right to discovery of information or documents of Releasees. Employee is
granting this Release even though Employee understands that Employee may not, as
of this date, know all of the claims Employee may lawfully have against the
Releasees. This release is intended to be as broad as the law allows and
includes, without limitation, any claims pursuant to statute or otherwise for
attorneys’ fees and costs.

II Company hereby unconditionally and forever, releases and forever discharges
Employee of and from any and all claims, known and unknown, asserted or
unasserted, which the Company has or may have against Employee which arise out
of or are connected with Employee’s employment with the Company; provided,
however, that such release shall not cover any claims relating to: (a) the
enforcement of this Agreement; (b) the Company’s right to recoup (claw back)
payments to the Employee, to the extent required by the Sarbanes-Oxley Act of
2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or any
other federal or state securities statute or rule adopted pursuant to statute;
(c) Employee’s intentional or knowing fraud or the intentional violation of any
federal, state or local law; or (d) any act or omission that occurs after the
date of this Agreement.

THREE: Acknowledgments of Employee

Employee acknowledges that the severance benefits specified in the Employment
Agreement represent sufficient consideration for Employee’s release of claims
and the other covenants contained in this Agreement that pertain to Employee.
Employee further acknowledges that in the event Employee does not execute this
Agreement, or fails to execute and deliver this Agreement to Company within the
60 day period following his Separation Date, Employee will not be entitled to,
among other things, the severance benefits specified in the Employment
Agreement.

 

Page 2 of 9



--------------------------------------------------------------------------------

Employee acknowledges that Employee has not suffered any on-the-job injury or
illness for which Employee has not already filed a claim.

Employee acknowledges and represents that as of the date of the execution of
this Agreement, Employee has not filed any complaints or charges with any
administrative agency, or brought a claim in any court, and is not a party to
any claim against the Company, and has not assigned any claim against the
Company to any third party. Employee further agrees not to affirmatively seek to
file any claims against the Company and that if any such claim is prosecuted in
Employee’s name before any court or administrative agency, Employee waives and
agrees not to take any award of money or other damages from such action.

The Company has granted Employee any leave to which Employee was entitled from
the Company under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws.

Employee has not divulged any proprietary or confidential information of the
Company and will continue to maintain the confidentiality of such information
consistent with the Company’s policies, Employee’s agreement(s) with the Company
and/or any applicable common law.

Employee has not been retaliated against for reporting any allegations of
wrongdoing by the Company, its officers or any other Releasee described in this
Agreement, including any allegations of corporate fraud. Both the Company and
Employee acknowledge that this Agreement does not limit either party’s right,
where applicable, to file or to participate in an investigative proceeding of
any federal, state or local governmental agency. To the extent permitted by law,
Employee agrees that if such an administrative claim is made, Employee shall not
be entitled to recover, and waives any right to recover monetary damages or
other individual remedies.in connection with any such claim.

FOUR: Non-Admission of Liability

This Agreement and benefits provided hereunder are not intended to be, shall not
be construed as, and are not an admission, concession by the Company or any
other Releasees, or evidence of any wrongdoing or illegal or actionable acts or
omissions, and the Company expressly denies that it engaged in any wrongdoing or
illegal or actionable acts or omissions.

FIVE: Period for Review and Eligibility Criteria

Employee understands that he has been given a period of twenty-one (21) calendar
days to review and consider this Agreement. Employee further understands that he
may take as much or as little of this 21-day period of time to consider this
Agreement as he wishes, before signing this Agreement.

 

Page 3 of 9



--------------------------------------------------------------------------------

SIX: Revocation Period

EMPLOYEE MAY REVOKE HIS ACCEPTANCE OF THIS AGREEMENT WITHIN THE SEVEN (7) DAY
PERIOD AFTER HE HAS SIGNED IT IF HE SO DESIRES. ANY REVOCATION MUST BE IN
WRITING AND SUBMITTED TO THE COMPANY’S GENERAL COUNSEL, 201 W. NORTH RIVER
DRIVE, SUITE 100, SPOKANE, WASHINGTON 99201. THE REVOCATION MUST BE EITHER:
(A) PERSONALLY DELIVERED TO THE GENERAL COUNSEL WITHIN SEVEN (7) CALENDAR DAYS
AFTER EMPLOYEE SIGNS THE AGREEMENT; (B) MAILED TO THE GENERAL COUNSEL AT THE
ADDRESS SPECIFIED ABOVE BY FIRST CLASS UNITED STATES MAIL AND POSTMARKED WITHIN
SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THE AGREEMENT; OR (C) DELIVERED TO
THE GENERAL COUNSEL AT THE ADDRESS SPECIFIED ABOVE THROUGH A REPUTABLE OVERNIGHT
DELIVERY SERVICE WITH DOCUMENTED EVIDENCE THAT IT WAS SENT WITHIN SEVEN
(7) CALENDAR DAYS AFTER EMPLOYEE SIGNED THE AGREEMENT. THIS AGREEMENT WILL
BECOME EFFECTIVE AND BINDING ON THE PARTIES ON THE EIGHTH (8) DAY AFTER IT IS
SIGNED, PROVIDED THAT EMPLOYEE HAS NOT REVOKED HIS ACCEPTANCE OF IT DURING THE
REVOCATION PERIOD.

SEVEN: Advised to Consult with Attorney

Employee is hereby advised to consult with an attorney of his own choosing
before signing this Agreement. Employee understands that whether to do so is his
decision.

EIGHT: Binding Agreement

This Agreement shall be binding upon and inure to the benefit of the parties, as
well as their heirs, administrators, representatives, agents, executors,
successors and assigns.

NINE: Arbitration

Except as stated in Paragraph SIXTEEN, any controversy, dispute or claim arising
out of or related to this Agreement or its enforceability shall be finally
settled by final and binding arbitration conducted by a single arbitrator
selected by the parties in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association.

If Employee breaches any provision of this Agreement pertaining to Employee, the
arbitrator will be empowered: (a) to specifically enforce any term or terms of
this Agreement; (b) to award the Company monetary damages resulting from such
breach; and/or (c) to terminate the Company’s obligations to provide future
monetary payments and benefits to Employee under this Agreement.

 

Page 4 of 9



--------------------------------------------------------------------------------

TEN: Confidentiality

Employee represents and agrees that he will not disclose any non-public terms of
this Agreement, the facts leading up to this Agreement, any allegations of
wrongdoing or the terms of the negotiations leading up to this Agreement, to any
persons, except (a) to members of Employee’s immediate family, Employee’s
attorneys, accountants, tax advisors or financial advisors, provided that:
(i) Employee informs each such person of this confidentiality obligation,
(ii) each such person agrees to be bound to its terms, and (iii) Employee shall
be responsible for any violation of the terms of this Paragraph by any of those
persons; and (b) to the extent required by a subpoena or court order or
otherwise required by law.

ELEVEN: Confidential Information

Employee acknowledges that he received and had access to Confidential
Information (as defined below) of the Company and/or its affiliates throughout
his employment, and that such Confidential Information is a special, valuable
and unique asset belonging to the Company. Without limiting Employee’s
continuing obligations under any existing confidentiality agreement, and in
recognition of Employee’s legal obligations and the consideration set forth in
this Agreement, Employee agrees not to disclose to any third person or to use
for the direct or indirect benefit of any person or entity other than the
Company or its affiliates any Confidential Information without the Company’s
express written consent, unless such Confidential Information has been
previously disclosed to the public by the Company or is in the public domain
(other than by reason of Employee’s breach of this Paragraph).

“Confidential Information” includes, but is not limited to, privileged
information exchanged with the Company’s legal counsel, trade secrets, customer
lists and details of contracts with or requirements of customers, the identity
of any owner of a managed hotel, information relating to any current, past or
prospective management agreement or joint venture, information pertaining to
business methods, sales plans, design plans and strategies, management
organization, computer systems or software, operating policies or manuals,
personnel records or information, information relating to current, past or
contemplated employee benefits or compensation data or strategies, business,
financial, development or marketing plans, or manpower strategies or plans,
privileged information exchanged with the Company’s legal counsel, financial
records or other financial, commercial, business or technical information
relating to the Company or its affiliates provided, however, that “Confidential
Information” shall not include any information that demonstrably (a) is or
becomes available to the public other than as a consequence of a breach of
Employee of any fiduciary duty or obligation of confidentiality, (b) Employee
received from a source not bound, to his knowledge, by obligations of
confidentiality, or (c) was already in Employee’s possession on a
non-confidential basis prior to the commencement of his employment by the
Company.

Employee hereby represents that as of this Agreement that Employee has not
disclosed any Confidential Information or Confidential Materials to any person
or entity (other than the Company) without the express written authorization of
an authorized officer of the Company.

Nothing in this Paragraph prohibits the Employee from disclosing Confidential
Information or Confidential Materials to the extent required by a court or
governmental agency or by applicable law or under compulsion of legal process,
provided, however, that if Employee receives a subpoena or any other written or
oral request for disclosure or release of any Confidential Information,
Confidential Materials or any other information concerning the Company or any
other Releasee described in this Agreement, including but not limited to this
Agreement and any information concerning this Agreement, Employee shall
(a) within two (2) business days of the service or receipt of such subpoena or
other request notify the Company in writing directed to the Company’s General
Counsel, 201 W. North River Drive, Suite 100, Spokane, Washington 99201 and
provide the Company with a copy of any subpoena or other written request, or
disclose the nature of the request for information, if oral, and (b) prior to
making any such disclosure Employee will take all reasonable steps to afford the
Company the opportunity to attempt to obtain a court order to assure the
confidential treatment of the Confidential Information, Confidential Materials
or other information concerning the Company or any other Releasee described in
this Agreement or to prohibit or limit such disclosure.

 

Page 5 of 9



--------------------------------------------------------------------------------

TWELVE: Non-Competition; Non-Solicitation

Employee acknowledges he is bound by and agrees to comply with the
Non-Competition and Non-Solicitation provisions set forth the Employment
Agreement; provided, however, that the definition of “Competing Business” in the
Employment Agreement shall be revised to read as follows:

As used herein the term “Competing Business” means any business which includes
hotel franchising, hotel marketing services, hotel reservation services, or
related hotel services, including hotel technology and platform system services
or sales, that competes directly or indirectly with the Company.

THIRTEEN: Return of Company Property

Employee represents that as of the Separation Date, he will return to the
Company all Company property in his possession, custody or control, including,
without limitation, computers, laptops, printers, scanners and accessories,
disks, keys, cell phones, smart technology, credit cards, access cards, Company
records, documents and files and all copies and recordings thereof, whether
written or electronically created or stored.

FOURTEEN: Future Cooperation

Employee will comply with all reasonable requests from any Releasee for
assistance and/or information in connection with any matters relating to the
duties and responsibilities of Employee’s employment with the Company, including
without limitation, consulting with any of the employees in connection with the
transition of on-going matters, consulting with attorneys of any Releasee and/or
appearing as a witness in connection with any dispute, controversy, action or
proceeding of any kind, and making himself available to attorneys of Releasees
in advance of witness appearances for purposes of preparation upon the request
of the Company and with reasonable advance notification without the need for the
Company to issue a subpoena. The Company agrees to reimburse Employee at an
hourly rate of $400/hour if Employee is requested to spend more than a de
minimis amount of time performing his obligations under this paragraph;
provided, however, that the dispute, controversy, action or proceeding does not
involve any alleged wrongdoing by Employee.

FIFTEEN: Public Announcement and Non-Disparagement

Employee shall not make any statements, whether oral or written, to the press or
other media outlets regarding the Employee’s employment or separation of
employment with the Company, without express written consent and approval of the
Company, except that this Paragraph shall not apply to any statements required
to be made by reason of law, regulation, or any judicial or other similar
proceeding or order, and provided further that nothing in this paragraph shall
restrict Employee’s new employer from issuing a press release that states
Employee was formerly employed at Company.

 

Page 6 of 9



--------------------------------------------------------------------------------

Employee expressly agrees that he will not make any disparaging, malicious,
and/or false comments, whether oral or written, about the Releasees in any way,
now or in the future. Employee understands that any proven breach of this
paragraph is a material breach of this Agreement.

SIXTEEN: Injunctive Relief

Employee acknowledges and agrees that Paragraphs TEN, ELEVEN, TWELVE, FOURTEEN
and FIFTEEN hereof relate to special, unique and extraordinary matters and that
a violation of any of the terms of such Paragraphs will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Employee agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) in a court of law restraining Employee from committing any violation
of the covenants and obligations contained in Paragraphs TEN, ELEVEN, TWELVE,
FOURTEEN and FIFTEEN. These remedies are cumulative and are in addition to any
other rights and remedies the Company may have at law or in equity.

Employee further agrees to submit to personal jurisdiction of the federal and
state courts of the State of Washington in regard to this Paragraph SIXTEEN, if
the Company seeks to enjoin Employee from any actions or activities which are
alleged to be violative of Paragraph TEN, ELEVEN, TWELVE, FOURTEEN and FIFTEEN
of this Agreement.

SEVENTEEN: Waiver and Amendment

No delay or omission by the Company in exercising any right under this Agreement
shall operate as a waiver of that right or any other right. A waiver or consent
given by the Company on one occasion shall be effective only in that instance
and shall not be construed as a waiver or bar of any right on any other
occasion. This Agreement may not be modified, altered or changed in any manner,
except by an instrument in writing signed by duly authorized representatives of
the parties that specifically refers to this Agreement.

EIGHTEEN: Choice of Law

This Agreement shall be governed by the laws of the State of Washington without
giving effect to the conflict of law principles thereof and except that the
interpretation and enforceability of the arbitration clause herein shall be
governed by the Federal Arbitration Act.

NINETEEN: Severability

If any portion of this Agreement is declared unlawful or unenforceable, the
remaining parts will remain enforceable. In the event that Paragraph TWO is held
invalid or unenforceable, in whole or in part, this Agreement shall be voidable
in the sole discretion of the Company.

 

Page 7 of 9



--------------------------------------------------------------------------------

TWENTY: Entire Agreement

This Agreement is the entire Agreement between Employee and the Company
regarding the subjects addressed in this document, and this Agreement supersedes
and cancels any other agreements, arrangements, obligations or understandings
between the Company and the Employee pertaining to the subjects addressed
herein, provided, however, that: (i) Company’s obligation to pay to Employee
severance benefits under his Employment Agreement, (ii) Employees obligations
under his Employment Agreement that are intended to survive his termination,
(iii) any confidentiality, non-disclosure, non-solicitation, intellectual
property or similar agreement between Employee and the Company; (iv) any
arbitration agreement between Employee and the Company; and (v) any vested
rights under applicable stock option, restricted stock or restricted stock unit
agreement or plan pertaining to Employee, shall each survive this Agreement in
accordance with its terms.

 

Page 8 of 9



--------------------------------------------------------------------------------

EMPLOYEE ACKNOWLEDGES THAT:

 

  •  

EMPLOYEE HAS READ THIS AGREEMENT;

 

  •  

EMPLOYEE FULLY UNDERSTANDS THE TERMS OF THIS AGREEMENT:

 

  •  

EMPLOYEE HAS TAKEN SUFFICIENT TIME TO CONSIDER THIS AGREEMENT;

 

  •  

EMPLOYEE IS VOLUNTARILY ENTERING INTO THIS AGREEMENT;

 

  •  

EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF HIS OWN CHOOSING
REGARDING HIS CONSIDERATION OF, AND ENTERING INTO, THIS AGREEMENT;

 

  •  

THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AS OF
THE DATE EMPLOYEE SIGNS THIS AGREEMENT AND A RESTRICTION ON RELEASE OF
CONFIDENTIAL INFORMATION AND CONFIDENTIAL MATERIALS;

 

  •  

NO PROMISES OR AGREEMENTS OF ANY KIND HAVE BEEN MADE TO OR WITH EMPLOYEE, OTHER
THAN THOSE SET FORTH IN THIS AGREEMENT, TO CAUSE EMPLOYEE TO SIGN THIS
AGREEMENT.

 

/s/ Gregory Mount

Signature: Dated: November 15, 2019 Red Lion Hotels Corporation

/s/ Robert G. Wolfe

By: Dated: November 15, 2019

 

Page 9 of 9